The papers upon which the order wak granted do not show that the case is one of those specified in section 983 of the Code of Civil Procedure, and so far as the record before us discloses, there was nothing before the court on which to base the order appealed from. The order changing the place of trial from the county of Kings to the comity of Hew York is reversed, with ten dollars costs -and disbursements, and the motion denied with ten dollars costs. Hirschberg, 5- J-> Woodward, Jenks, Hooker and Miller, JJ., concurred